EXHIBIT 10.8 ASSET PURCHASE AGREEMENT between CEMEX CONSTRUCTION MATERIALS ATLANTIC, LLC and EAGLE MATERIALS INC. dated as of September 11, 2016 TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 ARTICLE II PURCHASE AND SALE 11 Section Purchase and Sale of Assets 11 Section Excluded Assets 13 Section Assumed Liabilities 16 Section Excluded Liabilities 18 Section Purchase Price 20 Section Post-Closing Adjustment – Inventory 20 Section Allocation of the Purchase Price 23 Section Non-assignable Rights 23 Section Pro Ration 24 ARTICLE III CLOSING 24 Section Closing 24 Section Closing Deliverables 25 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER 27 Section Organization and Qualification of Seller 27 Section Authority of Seller 27 Section No Conflicts; Consents 27 Section Financial Statements 28 Section Absence of Certain Changes, Events and Conditions 28 Section Material Contracts 29 Section Title to Tangible Personal Property 29 Section Sufficiency and Condition of Assets 30 Section Real Property 30 Section Intellectual Property 32 Section Legal Proceedings; Governmental Orders 33 Section Compliance with Laws; Permits 33 Section Environmental Matters 34 Section Employee Matters 35 Section Taxes 37 Section Performance Bonds 37 Section Brokers 37 Section Interests of Affiliates 38 Section Reserves 38 Section Solvency 38 Section Customers and Suppliers 38 Section DISCLAIMERS; RELIANCE ON REPRESENTATIONS AND WARRANTIES 38 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 39 Section Organization and Authority of Buyer 39 Section Authority of Buyer 39 Section No Conflicts; Consents 40 i Section Brokers 40 Section Sufficiency of Funds 40 Section Solvency 40 Section Legal Proceedings 41 Section Independent Investigation 41 ARTICLE VI COVENANTS 41 Section Conduct of Business Prior to the Closing 41 Section Access to Information 42 Section Notification of Certain Matters; Supplement to Seller Disclosure Schedules 42 Section Certain Employees Matters 43 Section Confidentiality 47 Section Governmental Approvals and Consents; Consent Decree. 48 Section Books and Records 49 Section Closing Conditions 50 Section Public Announcements 50 Section Bulk Sales Laws 50 Section Tax Matters 50 Section Further Assurances 51 Section Accounts Receivable; Receipts and Disbursements; Mail 51 Section Intracompany Arrangements 51 Section Retained Names; Transition Marks 51 Section Release of Seller Performance Support 52 Section Casualty Loss 52 Section Title and Survey 53 Section Financial Statements; Cooperation with Auditor 55 Section Transfer of Leased Employee Vehicles 55 Section Transfer of Permits 56 Section Transferred Agricultural Parcels 56 Section Fairborn CKD Landfill #6 56 ARTICLE VII CONDITIONS TO CLOSING 56 Section Conditions to Obligations of All Parties 56 Section Conditions to Obligations of Buyer 57 Section Conditions to Obligations of Seller 57 ARTICLE VIII INDEMNIFICATION 58 Section Survival 58 Section Indemnification By Seller 58 Section Indemnification By Buyer 59 Section Certain Limitations 59 Section Indemnification Procedures 60 Section Tax Treatment of Indemnification Payments 62 Section Exclusive Remedies 62 ii ARTICLE IX TERMINATION 63 Section Termination 63 Section Effect of Termination 64 ARTICLE X MISCELLANEOUS 64 Section Expenses 64 Section Notices 64 Section Interpretation 65 Section Headings 66 Section Severability 66 Section Entire Agreement 66 Section Successors and Assigns 66 Section No Third Party Beneficiaries 66 Section Amendment and Modification; Waiver 66 Section Governing Law; Submission to Jurisdiction; Waiver of Jury Trial 67 Section Specific Performance 68 Section Counterparts 68 Section Non-recourse 68 Section LIMITATION ON CERTAIN DAMAGES 69 EXHIBITS Exhibit AForm of Assignment and Assumption Agreement and Bill of Sale Exhibit BForm of Deed Exhibit CForm of Assignment and Assumption of Lease Exhibit DAdjustable Inventory Adjustment Principles Exhibit EForm of Transition Services Agreement Exhibit FForm of Certificate of Non-Foreign Status of Seller Exhibit GScope of Transition Services iii ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (together with any amendments or other modifications and all exhibits and schedules, this "Agreement"), dated as of September 11, 2016, is entered into by and between CEMEX CONSTRUCTION MATERIALS ATLANTIC, LLC, a Delaware limited liability company ("Seller"), and EAGLE MATERIALS INC., a Delaware corporation ("Buyer").Capitalized terms used and not otherwise defined herein shall have the meanings set forth in Article I.
